157 S.W.3d 375 (2005)
Julia Francis BUCHHEIT, Respondent/Cross-Appellant,
v.
Martin Leo BUCHHEIT, Appellant/Cross-Respondent.
No. ED 83939.
Missouri Court of Appeals, Eastern District, Division Four.
March 8, 2005.
Hilton & Kiesewetter, LLC, Bruce F. Hilton, Kirkwood, MO, for Appellant.
Beach, Stewart, Heggie, Mittleman & Curtis, LLC, Robert M. Heggie, St. Louis, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J. and LAWRENCE G. CRAHAN, J. and MARY K. HOFF, J.

ORDER
PER CURIAM.
Martin Leo Buchheit (Husband) appeals from the trial court's judgment and decree (judgment) dissolving his marriage to Julia Francis Buchheit (Wife). Husband alleges the trial court erred in its division of marital property, award of maintenance, and award of child support. Wife cross-appeals from the judgment, claiming the trial court erred in its valuation of marital property.[1]
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. The judgment is supported by competent and substantial evidence and is not against the weight of the evidence. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Wife failed to brief this issue on appeal; thus, her claim is deemed abandoned.